993 F.2d 884
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.SECURITIES AND EXCHANGE COMMISSION, Plaintiff-Appellee,v.David D. STERNS, et al., Defendant,andMartha M. KREIDER;  Lee R. Shrout, Defendants-Appellants.
No. 91-56311.
United States Court of Appeals, Ninth Circuit.
Submitted May 6, 1993.*Decided May 12, 1993.

Before KOZINSKI, SUHRHEINRICH** and T.G. NELSON, Circuit Judges.


1
MEMORANDUM***


2
The district court's finding that defendants gave written authorization to Mr. Cillo to accept service of process was not clearly erroneous.   See Order Denying all of Defendant's Motions and Granting all of Plaintiff's Motions, ER 20, 23.   Nor was service of process otherwise defective under state or local rules.


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 The Honorable Richard F. Suhrheinrich, United States Circuit Judge, United States Court of Appeals for the Sixth Circuit, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3